Citation Nr: 0016129	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  96-18 729	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for rhinitis.  

2.  Entitlement to an increased disability rating for asthma, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from July 1973 to 
March 1975.  

This appeal arises from a June 1995 rating action of the 
Nashville, Tennessee, regional office (RO).  In that 
decision, the RO denied a compensable evaluation for the 
veteran's service-connected rhinitis and a rating greater 
than 10 percent for his service-connected asthma.  

The issue of an increased disability rating for asthma will 
be discussed in the Remand portion of this decision.


FINDING OF FACT

The rhinitis is manifested by occasional complaints of nasal 
congestion without evidence of chronic obstruction or 
moderate secretion and definite atrophy of the intranasal 
structure.


CONCLUSION OF LAW

A compensable rating for rhinitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Code 6501 (1996); 38 C.F.R. § 4.97, Code 6522 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's compensable rating claim is well grounded.  In 
other words, the Board concludes that the veteran has 
presented a plausible claim.  38 U.S.C.A. § 5107(a) (West 
1991).  See Proscele v. Derwinski, 2 Vet.App. 629, 632 (1992) 
(in which the United States Court of Appeals for Veterans 
Claims (Court) held that a claim for an increased rating is 
well-grounded when the appellant asserts that his or her 
service-connected disability worsened since the prior 
rating).  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  There is no 
indication of any outstanding pertinent records that could be 
obtained.  The record is complete.  As sufficient data exist 
to address the merits of the veteran's compensable rating 
claim, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the veteran in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet.App. 78 (1990); Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R. § 4.27 (1999).  

Before specifically addressing the issue of entitlement to a 
compensable rating for the service-connected rhinitis, it 
should be pointed out that the schedular criteria by which 
respiratory disabilities are rated changed during the 
pendency of the veteran's appeal.  The new criteria became 
effective on October 7, 1996.  See 61 Fed. Reg. 46,720-46,731 
(1996) (codified at 38 C.F.R. § 4.97, Code 6522).  Therefore, 
adjudication of a claim of entitlement to a compensable 
disability evaluation for rhinitis must include consideration 
of both the old and the new criteria.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  

Under the new schedular criteria, evidence of allergic or 
vasomotor rhinitis without polyps but with greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side warrants the assignment of a 
10 percent disability evaluation.  38 C.F.R. § 4.97, Code 
6522 (1999).  Evidence of allergic or vasomotor rhinitis with 
polyps will result in the assignment of a 30 percent 
disability rating.  Id.  

The criteria in effect prior to those listed above provided 
for a 10 percent rating when chronic atrophic rhinitis 
resulted in definite atrophy of the intranasal structure and 
moderate secretion.  38 C.F.R. § 4.97, Code 6501 (1996).  
Chronic atrophic rhinitis causing moderate crusting and ozena 
as well as atrophic changes warranted the assignment of a 
30 percent disability rating.  Id.  Additionally, evidence 
that chronic atrophic rhinitis resulted in massive crusting 
and marked ozena with anosmia resulted in the assignment of a 
50 percent disability evaluation.  Id.  

Therefore, with these criteria in mind, the Board will 
address the merits of the veteran's claim of entitlement to a 
compensable disability evaluation for his service-connected 
rhinitis.  Because the Board must consider whether the 
veteran would qualify for a compensable rating under either 
set of criteria, Karnas, supra, consideration under the old 
criteria will be undertaken first.  

Throughout the current appeal, the veteran has asserted that 
his service-connected rhinitis has increased in severity.  
Specifically, in the substantive appeal which was received at 
the RO in March 1996, the veteran explained that being around 
dust directly and adversely affects his rhinitis which causes 
in creased bronchial problems.  

According to the available service medical records the 
veteran received intermittent treatment for respiratory 
complaints, variously diagnosed.  A February 1975 Medical 
Board examination resulted in the diagnoses of asthma and 
vasomotor rhinitis.  

Based on this evidence, the RO, by an August 1975 rating 
action, granted service connection for asthma with rhinitis 
and assigned a 10 percent evaluation to this disability, 
effective from March 1975.  In the June 1995 rating action, 
the RO separated the veteran's service-connected respiratory 
disability as asthma, which is currently evaluated as 
10 percent disabling, and his rhinitis, which is currently 
evaluated as noncompensably disabling. 

The veteran received intermittent treatment at a VA 
outpatient clinic for several problems, including respiratory 
complaints variously diagnosed, from 1993 to 1998.  In June 
1994, the veteran complained of an inability to breathe 
through his nose.  An examination of his nose demonstrated 
that it was swollen and inflamed.  Nasal drainage was also 
shown.  The examiner diagnosed, in part, allergic rhinitis.  
In July 1994, the veteran was found to be asymptomatic and to 
be able to breathe well through his nose."  The examiner 
diagnosed vasomotor rhinitis.  

A VA pulmonary (nose and throat) examination completed in 
April 1997 demonstrated open nasal passages and no polyps.  
The examiner concluded that the evaluation, with respect to 
the veteran's nose and throat, was normal.  

In June 1997, the veteran was seen at a VA outpatient 
facility for complaints of nasal congestion.  A physical 
examination demonstrated swollen pink nasal mucus.  Allergic 
rhinitis was suspected.  

Subsequently, in February 1998, the veteran was hospitalized 
for two days for evaluation of chest pains.  The discharge 
summary report from this hospitalization acknowledges a 
diagnosis of chronic rhinitis but explains that the veteran 
was not treated for this condition while at the medical 
facility at that time.  In September 1998, the veteran 
reported increased sinus and chest congestion, frequent 
cough, and yellow sputum production.  The veteran's nasal 
passages were not examined.  The examiner diagnosed acute 
bronchitis and allergic rhinitis.  

To summarize, the veteran has received treatment on several 
occassions at a VA medical facility during the prior years 
for his rhinitis.  However, the VA recent VA examination 
showed no abnormality regarding his nose.  The current 
medical evidence does not show definite atrophy of the 
intranasal structure and moderate secretion or 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  

As such the Board concludes that a compensable rating for the 
veteran's service-connected rhinitis is not warranted under 
either the old or revised rating criteria  

In reaching this determination, the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
but finds no basis for a compensable disability rating for 
the veteran's service-connected rhinitis.  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 4.3 (1999).


ORDER

Entitlement to a compensable rating for rhinitis is denied.  


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim. This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).


During the pendency of the veteran's appeal the schedular 
criteria for evaluating respiratory system disabilities was 
amended effective October 7, 1996. The record reflects that 
the RO has considered both the old and revised rating 
criteria and the veteran has been informed of the old and 
revised criteria per Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Under the new schedular criteria, evidence that forced 
expiratory volume in one second (FEV-1) falls between 71% and 
80% of the predicted value, that the ratio of FEV in one 
second to forced vital capacity (FEV-1/FVC) falls between 71% 
and 80%, or that intermittent inhalational or oral 
bronchodilator therapy is needed warrants the assignment of a 
10 percent disability rating.  38 C.F.R. § 4.97, Code 6602 
(1999).  

Evidence that FEV-1 falls between 56% and 70% predicted, that 
FEV-1/FVC falls between 56% to 70%, or that daily 
inhalational or oral bronchodilator therapy or inhalational 
anti-inflammatory medication is needed will result in the 
assignment of a 30 percent disability evaluation.  Id.  

Furthermore, evidence that FEV-1 falls between 40% and 55% 
predicted, that FEV-1/FVC falls between 40% to 55%, that at 
least monthly visits to a physician for required care of 
exacerbations is necessary, or that intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids are required warrants a 60 percent disability 
rating.  Id.  

Evidence that FEV-1 is less than 40% predicted, that 
FEV-1/FVC is less than 40%, that more than one attack per 
week occurs with episodes of respiratory failure, or that 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications are 
required warrants a 100 percent disability rating.  Id. 

The criteria in effect prior to those listed above provided 
for a 10 percent rating when bronchial asthma was mild and 
resulted in paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  
38 C.F.R. § 4.97, Code 6602 (1996).  

Bronchial asthma that was moderate, with rather frequent 
asthmatic attacks (separated by only 10-14 day intervals) and 
with moderate dyspnea on exertion between attacks warranted 
the assignment of a 30 percent disability rating.  Id.  

Bronchial asthma that was found to be severe, with frequent 
asthmatic attacks (one or more attacks weekly), with marked 
dyspnea on exertion between attacks, and with only temporary 
relief by medication, and with more than light manual labor 
precluded warranted the assignment of a 60 percent disability 
rating.  Id.  

Bronchial asthma that was pronounced, with very frequent 
asthmatic attacks, with severe dyspnea on slight exertion 
between attacks, and with marked loss of weight or other 
evidence of severe impairment of health resulted in the 
assignment of a 100 percent disability rating.  Id. 

After review the recent VA examinations, the Board finds that 
more detailed information is required regarding the frequency 
of any asthmatic attacks and the frequency of the use of any 
inhalational or oral bronchodilator therapy or inhalational 
anti-inflammatory medication 

In view of the foregoing, the veteran's case is REMANDED to 
the RO for the following development:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his 
service-connected asthma.  

2.  The RO should obtain copies of any 
additional treatment records from the VA 
facility in Mountain Home, Tennessee 
covering the period from November 1998 to 
the present.

3.  A VA examination should be conducted 
by a pulmonary specialist to determine 
the severity of the service-connected 
asthma.  The claims folder and a copy of 
this remand should be made available to 
the examiner prior to the examination.  
In addition to pulmonary function tests 
(PFTs) and appropriate x-rays, any other 
tests deemed necessary should be 
performed.  

The examiner should discuss the frequency 
of use of inhalational or oral 
bronchodilator therapy, inhalational 
anti-inflammatory medication, courses of 
systemic (oral or parenteral) 
corticosteroids (including high dose 
corticosteroids) or immuno-suppressive 
medications; the frequency of visits to a 
physician for required care of 
exacerbations.  

In addition, the examiner should also be 
requested to indicate the severity and 
frequency of asthmatic attacks the 
veteran experiences and whether he 
experiences dyspnea on exertion between 
the attacks.  If dyspnea is noted, the 
examiner should describe the severity of 
this dyspnea. 

4.  The RO is requested to ensure that 
the PTFs findings are consistent with 
those required under the revised rating 
criteria,

5.  The RO should then re-adjudicate the 
issue of entitlement to a disability 
evaluation greater than 10 percent for 
service-connected asthma, to include 
consideration of both old and new rating 
criteria. 

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


